Citation Nr: 1620917	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-22 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

The matter is before the Board of Veterans' Appeals (Board) on appeal following March 2008 and April 2011 rating decisions by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2015, the Board remanded this case for further development.  In a September 2015 communication, the VA requested that the Veteran complete and return VA Forms 21-4142 and 21-2142a in order to assist in obtaining records he identified.  Additionally, the Veteran was afforded new VA examinations with respect to the issues on appeal that occurred in September 2015 (including an October 2015 addendum).  The Board is therefore satisfied there was substantial compliance with the requested development with regard to those claims.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Tinnitus did not originate in service, and is not otherwise etiologically related to service.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for a TDIU due to service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was collectively provided 38 U.S.C.A. § 5103(a)-compliant notice in January 2008, February 2009, December 2009, August 2012 and September 2015 correspondences.  Thereafter, the claims were readjudicated in supplemental statements of the case, most recently in October 2015.  Thus, VA has satisfied its duty to notify the appellant.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  In August 2015, the Board remanded this case for further development.  In September 2015, the RO sent the Veteran a notice letter requesting a completed authorization to disclose information and general release for medical provider information.  The Board notes that the Veteran did not respond to this communication.  Additionally, the Board notes that supplemental VA medical records from December 2014 through August 2015 have been associated with the Veteran's electronic claims file.  The Board is therefore satisfied there was substantial compliance with the requested development with regard to those claims.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

In addition, VA has obtained examinations with respect to the Veteran's claims on appeal that occurred in June 2004, February 2009, May 2009, June 2010, October 2012, and September 2015.  The Board has reviewed the examination reports, and finds that they are adequate.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

1. Factual Background

The Veteran asserts that he has tinnitus which had its onset in service as a result of noise trauma including explosives, heavy equipment, weapons fire, and tanks.  The Veteran also asserts a worsening to the ringing in his ears since his release from active duty.  The Veteran's service treatment records (STRs) are negative for treatment or diagnosis of tinnitus during active service.  He served as a combat engineer in service, which the Board notes does not mean the Veteran served in combat; the civilian equivalent to a combat engineer is construction worker.  The Veteran's awards and decorations do not include any indicative of combat service.  Nevertheless, given the circumstances of his service as a combat engineer, the Veteran undoubtedly was exposed to acoustic trauma in the form of construction noise.

Following service, the Veteran worked as a millwright at a paper mill company for thirty years.  The claims file contains records from the paper mill's medical department.  These medical records include reports of annual audiograms, reports that the Veteran was provided with hearing protection, and acknowledgements by the Veteran that he wore hearing protection in noisy areas.  In addition, these records include an initial June 1975 physical examination report that did not note any complaints of hearing loss or tinnitus.

In an April 2004 VA audiology consultation medical record, the Veteran reported complaints of mild high pitch tinnitus, mostly in his left ear.  The Veteran attributed his hearing problems to a history of 50 caliber guns fired directly above his left ear while driving vehicles in service.  The Veteran also reported heavy machine noise exposure from his current employment at the paper mill.	

A May 2009 VA examiner opined that the Veteran's "current bilateral hearing loss/tinnitus is less likely as not (less than 50/50 probability) caused by or a result of in-service acoustic trauma."  The VA examiner based her decision on the lack of STR evidence showing complaints or diagnosis of tinnitus.  While conceding a history of military noise exposure, the examiner pointed to a positive history of civilian occupational noise exposure as a paper mill mechanic for 30 years with normal use of hearing protection, and recreational noise exposure including motorcycling with occasional use of hearing protection.

At an October 2012 VA examination, the Veteran reported recurrent tinnitus that began with a gradual onset "over forty years ago."  He described his tinnitus as a moderate ringing sound, primarily in the left ear.

The Veteran underwent another VA examination in September 2015.  The VA examiner opined that the Veteran's tinnitus was "[l]ess likely than not (less than 50% probability) caused by or a result of military noise exposure."  The examiner based her decision on the history of military noise exposure (heavy equipment, demolitions, weapons fire, tanks and aircraft), civilian occupational noise exposure (thirty years as a millwright at a paper mill), and recreational noise exposure (hunting, motorcycling and automobile racing events), the reported date of onset, and lack of STR evidence showing complaints, diagnosis and significant hearing threshold shifts.  In the examination report, the Veteran reported that his tinnitus began with a gradual onset "many years ago" but was unable to provide a date of onset.  In addition, the examiner cited an Institute of Medicine finding that concluded "a prolonged delay in the onset of noise-induced hearing loss was 'unlikely'."  The examiner concluded that there were insufficient scientific bases to attribute tinnitus to noise exposure long after the noise exposure occurred.  The examiner concluded that any opinion finding that tinnitus was related to the Veteran's claimed service related noise trauma would be scientifically unsubstantiated, would require speculation, and would directly contradict the objective evidence in the record.

2. Analysis

The Veteran contends that he has had ringing in his ears since service.  The Board acknowledges that the Veteran is competent to make statements regarding noise exposure in service and to attest to the presence of ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

However, while the Veteran is competent to attest to noise exposure in service and to attest to the presence of tinnitus, as a lay person, it has not been shown that he has specialized training sufficient to determine the etiology of tinnitus.  Tinnitus can have various etiologies, such as acoustic trauma, head trauma, diseases, ototoxic drugs, etc.  Thus, the etiology of tinnitus requires medical expertise to determine.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).   Therefore, the Board finds that the Veteran's lay opinion on the etiology of tinnitus is not competent medical evidence.  

Additionally, the Board finds that the Veteran has been an unreliable historian as to the onset of his symptoms.  The Board notes that the Veteran reported that his tinnitus symptoms began while he was in service.  At an October 2012 VA examination, he reported that his tinnitus began gradually and had its onset over forty years prior.  However, at the September 2015 VA examination, the Veteran reported that his tinnitus began as a gradual onset many years ago but was unable to provide a date of onset.  Moreover, the Veteran underwent an initial physical examination and annual audiograms during his thirty-year employment at a paper mill.  None of those records show complaints of tinnitus, much less hearing loss.  

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical opinion of the September 2015 VA examiner who determined that the Veteran's tinnitus was linked to his hearing loss as opposed to noise exposure, and who opined that the Veteran's recurrent bilateral tinnitus is less likely than not related to his military noise exposure.  The Board finds this medical opinion to be significantly more probative than the Veteran's lay assertions.  Specifically, the examiner found that medical literature research showed insufficient scientific bases to attribute tinnitus to noise exposure long after the noise exposure occurs.  Moreover, the examiner found that such an opinion would be speculative and would directly contradict the objective evidence in the record.  The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she provided a persuasive rationale for it.

The Board also notes that the first record showing complaints of tinnitus is an April 2005 VA medical record.  Accordingly, the Board finds the Veteran's more recent contentions that his tinnitus had its onset during military service is not credible due to the absence of complaints or treatment of tinnitus for over twenty-six years.  If it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds it particularly probative that the Veteran received several audiograms through the years at his job, and yet not once did he report any tinnitus.

In sum, there is no competent or credible evidence of record that links the Veteran's claimed tinnitus to his active duty or to any event therein.  The Board finds that the Veteran's own assertions as to onset, continuity and origin to lack credibility and competency.  Furthermore, to the extent the Veteran's tinnitus has been associated with hearing loss, service connection for hearing loss has not been established.  Therefore, there is no legal basis upon which to award service connection for tinnitus on a secondary basis.

In sum, the Board finds that the Veteran is not a reliable historian as to the onset of his tinnitus and the credible and competent evidence of record does not show continuity of symptomatology of tinnitus since service.  38 C.F.R. §3.303(b) (2015).  The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b) (West 2014).  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2015).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a) (2015).

The Veteran is service-connected for the following disabilities: prostate cancer status post-prostatectomy with residual urinary dysfunction, rated 60 percent disabling; posttraumatic stress disorder (PTSD), rated 30 percent disabling; and erectile dysfunction, rated non-compensable.  His combined disability rating is 70 percent.  The Veteran, therefore, meets the percentage requirements for a TDIU.  The remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.  

1. PTSD

The Veteran contends that he retired early from a paper mill company because his PTSD caused trouble with his job duties.  The Veteran also reported that he worked a few months in 2008 as a maintenance worker, but that he quit because he could not stand, and wanted to fight, his co-workers.  Further, he reported that he could not stand "incompetent bosses."  

In a November 2003 letter to the Veteran's representative, a VA certified social worker opined that "[a]s a result of the severity of his PTSD symptoms, I do not believe [the Veteran] will be able to maintain his level of employment in the foreseeable future." 

A June 2004 VA PTSD examiner found that the Veteran has very few meaningful social relationships, although he appeared to get along satisfactorily with his co-workers.  The examiner noted that the Veteran did not like his job and that the Veteran was looking forward to his retirement the following year as that would enable him to pursue more pleasurable activities.  A March 2005 VA medical record reported that the Veteran was thinking about retiring soon.  Two months later, the Veteran did retire after thirty-years of employment.

An October 2006 VA medical record shows that the Veteran had a substance abuse problem that led to physical altercations.  The Veteran reported that he began drinking alcohol at age twenty-five, marijuana at twenty-one and cocaine at thirty-one.  Further, the Veteran reported that he had consumed alcohol for twenty-eight years, marijuana for ten years and cocaine for seven years.  He also reported that he currently used alcohol and last used marijuana and cocaine two years prior.  The Veteran cited "fights" as a consequence of his use.

A January 2009 VA examiner answered negatively the question "is there total occupational and social impairment due to PTSD signs and symptoms?"  The examiner also concluded that it was probable that the Veteran was feigning symptoms during the examination.

In an August 2009 Social Security disability application, the Veteran stated that the reason he stopped working in June 2008 was that he had a problem with his co-workers.  The Veteran stated, "I wanted to fight them.  I didn't like the way they talked to me, no respect."  In a September 2009 Social Security function report, the Veteran's significant other stated that he sleeps less than four to five hours a night, thinks everyone is watching and judging him, did not like crowds or groups and had difficulty with social conversations.  In addition, she stated that his PTSD became so severe that he took an "early out package" and gave up 70 percent of his social security to retire early.

In a March 2010 Social Security functional capacity assessment, the Veteran stated that he left his job with the paper mill because, after the company changed ownership the third time, he "just couldn't work with them anymore."  The Veteran liked the first two ownership companies, but that a lot of his co-workers left after the third owner took over.  In this report, the physician assessed the Veteran's functional employment capacities including the following: understanding and memory (such as the ability to remember work-like procedures, short and simple instructions, and detailed instructions); sustained concentration and persistence (such as the ability to perform activities within a schedule and maintain regular attendance and sustaining an ordinary routine without special supervision); social interaction (such as the ability to accept instructions and respond appropriately to criticism from supervisors); and adaption.  The report assessed all of the Veteran's functional capacities as either "not significantly limited" or "moderately limited."  The physician found that the Veteran "is able to meet the basic mental demands of competitive work on a sustained basis despite the limitations resulting from any impairment," and that the Veteran "retains the ability to perform simple repetitive tasks and likely has abilities to perform tasks at higher levels in spite of the moderate limitations."

A May 2010 private medical report shows that the Veteran bought a 40 acre farm in 1991 and had a commercial catfish pond on it.  In addition, the Veteran bought black angus cattle in 2003 on a commercial venture, but that he was currently selling his last five cows because the business was hard to succeed in.  Further, the Veteran reported that he and a partner invested in a race car, with the Veteran providing work as a mechanic for about a year between 2006 and 2007.

In September 2015, a VA examiner found that based on the Veteran's records, mental diagnoses (PTSD, major depressive disorder and alcohol use disorder), clinical interview, and psychological test results, there was no indication that his symptoms caused clinically significant impairment in current occupational and social functioning.  During the examination, the Veteran stated that he retired after thirty-years at the paper mill because he was "just ready to go" and that he had "had enough."

2. Urinary Dysfunction

The Veteran's service-connected prostate cancer status post-prostatectomy with residual urinary dysfunction causes voiding that requires the use of six to eight absorbent pads per day.  The Veteran contends that this condition led to trouble performing his job duties at a paper mill leading him to retire early.

An August 2005 private medical record reported that the Veteran's voiding symptoms did not interfere with his lifestyle.  A November 2007 private medical record shows that the voiding problem worsened requiring more pads.  The physician stated the need to get the voiding situation under control.  

In a June 2008 private medical record, the Veteran reported that he had good control of his urine except occasionally when straining lifting heavy objects.  In a December 2008 VA medical record, the physician found that the effect of the Veteran's voiding on his usual occupation was "not applicable."  A February 2009 VA examiner also concluded that the voiding condition on employment was not applicable.

An August 2009 private medical report shows that the Veteran wore three pads daily and that the voiding condition "does not interfere with his quality of life and he is not interested in other treatment."

A June 2010 VA medical record reports that the Veteran has had progressive stress urinary incontinence requiring eight pads per day which are lightly soaked.  The Veteran reported that he had a constant drip even without straining.  A few days later, a VA examiner found that "[b]ased on the veterans medical disabilities alone he is capable of sedentary work if he so chooses."  

A September 2015 VA examiner opined that, although the Veteran's prostate cancer impacts his ability to work (including occasional wetting due to pad leakage), "it is my opinion that this Veteran is capable of sedentary duty activities only based on this service-connected condition alone if he so chooses."

3. Analysis

The Veteran contends that he is unemployable due to his service-connected PTSD and urinary dysfunction.  In determining whether a veteran is indeed unemployable, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board finds that the evidence shows the Veteran is not unemployable due to his service-connected disabilities.  Based on the June 2004 VA examination report, March 2005 VA medical record and September 2015 examination report, including statements attributable to the Veteran in those reports, the Board finds that the Veteran retired from the paper mill after a thirty-year career because, as he stated, he was ready to go and had had enough.  The Veteran also stated that, while he performed his job duties generally well, he did not like the work he performed and was looking forward to pursuing more pleasurable activities after retirement.  

The Board also recognizes statements made by the Veteran that he had to quit his maintenance job in June 2008 because he did not get along with his co-workers, whom he wanted to fight, which he attributed to his service-connected conditions.  However, the record shows that the Veteran got along well with his co-workers while employed at the paper mill.  In addition, the record does not contain any reports of work related physical altercations.  The only report of actual physical altercations is an October 2006 VA medical record in which the Veteran contributes getting into fights as a consequence of his alcohol and illicit drug abuse.

Moreover, since his retirement the Veteran has been involved in other business related ventures including running a commercial catfish business, raising cattle and being a partner in a joint race car venture.  Consequently, the Board finds the Veteran's contentions that his disabilities caused him to retire early out of fear of being fired inconsistent with the above cited evidence.  As such, the Board finds that the Veteran is not credible in his assertions regarding the effects his disabilities have on his employability.

The Board finds the March 2010 Social Security function report and the September 2015 VA examinations the most probative.  The March 2010 Social Security function report provided a detailed assessment of the Veteran's functional capacities, neither of which was rated higher than "moderately limited."  Moreover, the physician found that the Veteran was able to "meet the basic mental demands of competitive work on a sustained basis despite the limitations resulting from any impairment."  In addition none of the September 2015 VA examiners found the Veteran unemployable.  While the prostate examiner found that the Veteran's condition did impact on his ability to work, he also found that the Veteran is capable of sedentary duty activities.  The examiners have training, knowledge, and expertise on which they relied to form their opinions, and they provided persuasive rationale for them.

The only positive opinion regarding unemployability is the November 2003 letter from a VA certified social worker.  In this letter, the social worker opined as to the severity of the Veteran's PTSD symptoms.  However, there is no indication that the social worker has medical training sufficient to render such an opinion.  Indeed, the social worker's signature line does not indicate any medical training at all.  The Board therefore finds this opinion speculative.

As such, the March 2010 Social Security function report and the September 2015 VA examinations warrant greater probative weight than either the Veteran's own assertions, or the November 2003 letter from the VA social worker.  Thus, the preponderance of the evidence is against the Veteran's claim for TDIU.  There is no reasonable doubt to be resolved as to this issue and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is denied.

Entitlement to TDIU is denied.






____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


